        Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 1 of 9



             UNITED STATES DISTRICT COURT
                           Eastern District of California
                    Petition For Warrant or Summons For
                          Offender Under Supervision

 Name of                                               Docket
                      Corwin Lavelle Brown                                 2:08CR00250-01
 Offender:                                             Number:
 Name of Judicial
                             United States District Judge John A. Mendez
 Officer:
 Date of Original
                             9/22/2009
 Sentence:

Original Offense: 18 U.S.C. § 922(g)(1) – Felon in Possession of Ammunition (CLASS C
FELONY)

Original Sentence: 52 months custody Bureau of Prisons; 36-month term of Supervised Release;
Mandatory testing; No firearms; DNA collection; $100 special assessment, $1,000 fine.

Special Conditions:

   1.   Warrantless Search
   2.   Financial Disclosure
   3.   Drug/Alcohol Treatment
   4.   Drug/Alcohol Testing
   5.   No Alcohol
   6.   Mental Health Treatment
   7.   Aftercare Co-payment

 Type of              Supervised Release
 Supervision:
 Date Supervision                10/9/2017
 Commenced:
Other Court Actions:
 06/13/2018:    Prob12B - Petition to Modify Conditions submitted to the Court adding Special
                Condition 8) The defendant shall make payments to satisfy the fine in the
                following manner: a) monthly payments of $25 or 5% of the defendant's gross
                income, whichever is greater; b) The first payment shall commence 60 days
                following the defendant's release from custody, unless employed. If unemployed,



                                         Page 1 of 9                                     PROB 12C
                                                                                           (07/13)
      Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 2 of 9

 RE: Corwin Lavelle Brown                             Docket Number: 2:08CR00250-01



                 the first payment shall commence 60 days following the defendant's date of
                 employment.

 08/26/2019:     Prob12B - Petition to Modify Conditions submitted to the Court adding Special
                 Condition 9) The defendant shall be monitored for 3 months, with location
                 monitoring technology, which may include the use of radio frequency (RF) or
                 Global Positioning System (GPS) devices, at the discretion of the probation
                 officer. The defendant shall abide by all technology requirements and shall pay
                 the costs of location monitoring based upon their ability to pay as directed by the
                 probation officer.

 10/16/2019:     Prob 12B – Petition to Modify Conditions submitted to the Court adding Special
                 Condition 10) The defendant shall be subject to random alcohol testing/screening,
                 which include the use of the BI Sobrietor and the Soberlink for up to 90 days. He
                 shall abide by all program requirements, as directed by the probation officer.

 09/22/2020:     Prob 12A – Report on Offender submitted to the Court advising the offender will
                 terminate supervision while still having a Fine balance.




                                PETITIONING THE COURT

☒ TO ISSUE A WARRANT

The probation officer alleges the offender has violated the following conditions(s) of supervision:

Charge Number         Nature of Violation

Charge 1:             NEW LAW VIOLATION

On September 5, 2020, Brown was arrested by officers from the California Highway Patrol (CHP)
for a violation of California Vehicle Code 23152(B): Driving with a Blood Alcohol of .08 percent
or more (misdemeanor), in violation of the mandatory release condition, which states, “The
defendant shall not commit another federal, state, or local crime.”

Charge 2:             NEW LAW VIOLATION

On September 5, 2020, Brown was arrested by CHP officers for a violation of California Vehicle
Code 14601.2(A): Driving on a Suspended License (misdemeanor), in violation of the mandatory



                                        Page 2 of 9                                           PROB 12C
                                                                                                (07/13)
      Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 3 of 9

 RE: Corwin Lavelle Brown                             Docket Number: 2:08CR00250-01



release condition, which states, “The defendant shall not commit another federal, state, or local
crime.”

Justification: Mr. Brown’s overall adjustment to supervised release is considered to be marginal
at best. In July 2019, Brown was arrested by CHP officers and later convicted of a violation of
California Vehicle Code 23152(A): Driving with a Blood Alcohol of .08 percent or more
(misdemeanor). The probation office submitted a request for modification of conditions of
supervision – to include electronic monitoring in the form of a Soberlink device for up to 90 days.
Brown successfully completed the 90 days.

Notwithstanding, on September 29, 2020, the probation officer received an arrest report from CHP
involving the offender. According to the report, on September 5, 2020, Brown was traveling
westbound on Interstate 80, east of the Interstate 5 transition ramp. Due to his intoxicated state,
Brown made an unsafe turning movement and attempted to drive through the asphalt gore point to
transition onto I-5. He was unable to negotiate around the impact attenuator (which is affixed
within the asphalt gore point) and then collided with the attenuator. Following the impact, Brown’s
vehicle came to rest on the right shoulder of the roadway. Passing motorists subsequently stopped
to assist Brown and provided witness statements.

CHP arrived at the scene and contacted Brown, who was the sole occupant of the vehicle. An
officer was able to detect a strong odor of alcohol emitting from Brown’s breath. Additionally,
Brown’s eyes were red and watery and his speech was slow and slurred. Based on the objective
signs of intoxication, multiple witness accounts of Brown’s involvement in the accident, and poor
performance on the Field Sobriety Test, Brown was arrested and charged with violating California
Vehicle Code 23152(A): Driving Under the Influence of Alcohol; California Vehicle Code
14601.2(A): Driving on a Suspended License; California Vehicle Code 16028(A): Failure to
Provide Proof of Insurance; and California Penal Code 1203.2(A): Probation Violation, steaming
from his pervious DUI.

Brown spent roughly three weeks in custody. After releasing he did not contact the probation
officer within 72-hours. Rather the probation officer reached out to him. When interviewed by the
probation officer, Brown confirmed the DUI and said, “I really messed up.” Thereupon, Brown
was reminded of the 2009 DUI incident/accident, while he was on pretrial, which resulted in
multiple serious injuries to others. At the conclusion of our conversation Brown asked, “Don’t I
discharge in a few days?” Brown’s term of supervised release is scheduled to expire on October 8,
2020.

Detention: Having stated the above, and when taking all factors into consideration, it is the
undersigned=s opinion that Brown’s behavior can only be described as irresponsible and selfish.
He has placed an undo safety risk to others in the community. He has repeatedly exhibited the

                                        Page 3 of 9                                           PROB 12C
                                                                                                (07/13)
       Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 4 of 9

 RE: Corwin Lavelle Brown                              Docket Number: 2:08CR00250-01



same poor judgement with regard to his decision to drink and drive. Moreover, it appears that
neither his time in custody, nor his status on supervised release, has been enough to deter him from
operating a motor vehicle while intoxicated.

In light of the above information, the undersigned officer respectfully recommends a warrant be
issued requiring the releasee to appear and show why his supervision should not be revoked. It is
the opinion of the undersigned officer that Brown represents a tangible risk to the community.
Thus, it is respectfully recommended that Brown be detained pending final disposition of this
matter.

          I declare under penalty of perjury that the following is true and correct.

 EXECUTED ON: October 1, 2020
              Roseville, California


                                                   Respectfully submitted,



                                                   VLADIMIR PAJCIN
                                                   United States Probation Officer
                                                   Telephone: (916) 786-2357
 DATED:       10/1/2020
                                                   Reviewed by,



                                                   MICHAEL K. MCFARLAND
                                                   Supervising United States           Probation
                                                   Officer




                                         Page 4 of 9                                           PROB 12C
                                                                                                 (07/13)
      Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 5 of 9

 RE: Corwin Lavelle Brown                            Docket Number: 2:08CR00250-01




THE COURT FINDS PROBABLE CAUSE AND ORDERS:

☒ The issuance of a warrant.

☐ The issuance of a summons.

☐ Other:

FURTHER PROCEEDINGS REGARDING CUSTODY:

☐ Defendant is ordered detained, to be brought before District Judge forthwith.

☒ Initial appearance and detention hearing before Magistrate Judge.




 DATED: October 2, 2020                       /s/ John A. Mendez
                                              HONORABLE JOHN A. MENDEZ
                                              UNITED STATES DISTRICT COURT JUDGE




CC:
United States Probation
Assistant United States Attorney: Ross Kerr Naughton
United States Marshal Service



                                       Page 5 of 9                                   PROB 12C
                                                                                       (07/13)
      Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 6 of 9

 RE: Corwin Lavelle Brown                             Docket Number: 2:08CR00250-01



               STATEMENT OF EVIDENCE OF ALLEGED
                  SUPERVISED RELEASE VIOLATIONS

Honorable John A. Mendez
United States District Judge
Sacramento, California

                                            RE:      Brown, Corwin Lavelle
                                                     Docket Number: 2:08CR00250-01


Your Honor:
In addition to a copy of the Acknowledgment of Conditions of Probation or Supervised Release
and Receipt of Criminal Judgment and Judgment and Commitment Order, the following
evidence and/or testimony will be offered to support the probation officer's allegation that the
above-named releasee is in violation of the conditions of supervision as stated on the attached
Probation Form 12C - Petition for Warrant or Summons for Offender Under Supervision.


Charge 1:      NEW LAW VIOLATION
            a. Evidence:

                   i. California Highway Patrol Report No. 9250-2020-03460

            b. Witnesses:

                   i. CHP Officer Chand will testify to the facts and circumstances regarding
                      the incident involving Brown.

Charge 2:      NEW LAW VIOLATION
            a. Evidence:

                   i. California Highway Patrol Report No. 9250-2020-03460

            b. Witnesses:

                   i. CHP Officer Chand will testify to the facts and circumstances regarding
                      the incident involving Brown.




                                       Page 6 of 9                                         PROB 12C
                                                                                             (07/13)
    Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 7 of 9

RE: Corwin Lavelle Brown                         Docket Number: 2:08CR00250-01




                                            Respectfully submitted,



                                            VLADIMIR PAJCIN
                                            United States Probation Officer
                                            Telephone: (916) 786-2357
DATED:     10/1/2020
           Roseville, California

                                            Reviewed by,




                                            MICHAEL K. MCFARLAND
                                            Supervising United States Probation Officer




                                   Page 7 of 9                                      PROB 12C
                                                                                      (07/13)
      Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 8 of 9

 RE: Corwin Lavelle Brown                              Docket Number: 2:08CR00250-01



           REVOCATION GUIDE – SUPERVISED RELEASE
 Name of                                                 Docket
                     Corwin Lavelle Brown                                  2:08CR00250-01
 Offender:                                               Number:
 Date of Original
                            02/09/2008
 Offense:
Original term of supervised release imposed: 3 years

Highest grade of violation alleged: C

Criminal History Category of offender: III

Original guideline range: 46 to 57 months

Chapter 7 range of imprisonment: 5 to 11 months

Maximum term on revocation - 18 USC 3583(e)(3): (choose one below)

☐      Class A felony - 5 years
☐      Class B felony - 3 years
☒      Class C and/or D felony - 2 years
☐      Class E felony and misdemeanors - 1 year

Violation requires mandatory revocation: YES: ☐          NO: ☒

Original offense committed on or after 04/30/2003: Court may sentence up to the statutory
maximum term of supervised release applicable to the original offense of conviction, but not
exceed the maximum for the classes of offenses noted above. There is no adjustment for prison
time imposed for any previous revocation of the term of supervised release. The Court must
consider but is not bound by Chapter 7 ranges. Upon revocation, the Court may re-impose
supervised release; however, the term is limited to the statutory maximum authorized under
Title 18 USC 3583(e)(3) for the original offense of conviction, less the current term of
imprisonment imposed upon revocation, and all prior terms of imprisonment imposed upon
previous revocations.

                          MANDATORY REVOCATION ISSUES

Original offense committed after 09/13/94: Title 18 USC 3583 instructs that supervision shall
be revoked upon a finding of: 1) Possession of a controlled substance; 2) Possession of a firearm;
or, 3) Refusal to comply with mandatory drug testing. If the violation involves the use of a
controlled substance, the Court has the discretion to find that "use" constitutes "possession."


                                         Page 8 of 9                                         PROB 12C
                                                                                               (07/13)
       Case 2:08-cr-00250-JAM-CKD Document 77 Filed 10/02/20 Page 9 of 9

 RE: Corwin Lavelle Brown                              Docket Number: 2:08CR00250-01



Positive/Failed Drug Tests after 11/02/2002: Title 18 USC 3583(g) amended and instructs that
supervision be revoked for: Testing positive for illegal controlled substances more than three times
over the course of one year.




                                         Page 9 of 9                                           PROB 12C
                                                                                                 (07/13)
